


AMENDED AND RESTATED
REVOLVING LINE OF CREDIT NOTE
$3,378,378.38    September 22, 2014
FOR VALUE RECEIVED, HIGHWATER ETHANOL, LLC, a Minnesota limited liability
company (the "Borrower"), hereby promises to pay to the order of AgStar
Financial Services, PCA (the "Bank"): (a) the principal sum of $3,378,378.38,
or, if less, (b) the aggregate unpaid principal amount of all Revolving Line of
Credit Advances (as defined in the Credit Agreement (as defined below)) made by
the Bank to the Borrower pursuant to Section 2.04 of the Credit Agreement. The
Borrower further agrees to pay interest in like money to the Bank on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement, subject to the terms and conditions set
forth in the Credit Agreement; all such payments, unless sooner paid, shall be
made no later than the Revolving Line of Credit Maturity Date. All capitalized
terms used and not defined herein shall have the meanings assigned to them in
the Credit Agreement. This Amended and Restated Revolving Line of Credit Note
(this "Revolving Line of Credit Note") amends, restates and replaces that
certain Revolving Line of Credit Note of the Borrower dated February 27, 2014.
This Revolving Line of Credit Note is one of the Revolving Line of Credit Notes
evidencing the Revolving Line of Credit Loan referred to in that certain Credit
Agreement dated February 27, 2014, which has been amended and restated under
that certain Amended and Restated Credit Agreement of even date herewith, among
the Borrower, the Bank and the other commercial, banking or financial
institutions from time to time parties thereto, and AgStar Financial Services,
PCA, as Administrative Agent (the "Agent") (such agreement, as amended and
restated, the "Credit Agreement").
This Revolving Line of Credit Note is subject to prepayment as provided in the
Credit Agreement. This Revolving Line of Credit Note is secured as provided in
the Loan Documents. Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a mortgage, security interest
or other lien has been granted, the nature and extent of the security, and the
terms and conditions upon which such mortgages, liens and security interests
were granted and the rights of the Bank in respect thereof.
Upon the occurrence and during the continuance of any one or more of the Events
of Default set forth in Section 6.01 of the Credit Agreement, all amounts then
remaining unpaid on this Revolving Line of Credit Note shall, at the election of
the Agent, be immediately due and payable, all as provided in the Credit
Agreement. The Borrower hereby waives demand, presentment, protest and notice of
nonpayment and dishonor of this Revolving Line of Credit Note.
This Revolving Line of Credit Note shall be governed by and construed in
accordance with the laws of the State of Minnesota (without reference to the
choice of law principles thereof). The Borrower hereby submits to the
jurisdiction of any Minnesota State court sitting in Blue Earth County,
Minnesota, or Federal court sitting in Minneapolis, Minnesota, in any action or
proceeding arising out of or relating to this Revolving Line of Credit Note, and
the Borrower hereby agrees that claims in respect of such action or proceeding
may be heard and determined in such Minnesota State court or in such Federal
court. The Borrower hereby waives, to the fullest extent it may effectively do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.


 
 
 
HIGHWATER ETHANOL, LLC
 
 
 
a Minnesota limited liability company
 
 
 
 
Date:
January 29, 2015
 
/s/ Brian Kletscher
 
 
 
Brian Kletscher
 
 
 
Chief Executive Officer
 
 
 
(Principal Executive Officer)



